Title: From Thomas Jefferson to William Carmichael and William Short, 12 July 1793
From: Jefferson, Thomas
To: Carmichael, William,Short, William



Gentlemen
Philadelphia July 12. 1793.

Since writing my letter of 30 ult. I have received the inclosed paper containing extracts from letters of M. de Montmorin to his court while he was their Ambassador at Madrid. Without pretending to say that they contain the genuine views of Spain towards us, it must be acknoleged that had their views been such, their proceedings would have been exactly what they have been. I have thought it material to add this paper to those I have sent you as it may contribute towards your understanding the proceedings of the Spanish Cabinet.
It is thought extremely important and indeed necessary that Mr. Blake, the bearer of these dispatches should be here by the middle of December, when Congress will be in session. Of course he should leave Madrid by the middle of October. You will therefore be pleased to press your negociations forward so as to be able by that date to give us at least a certain opinion of what you believe will be their issue: a great object in sending this courier being to fix a term to those incertainties which have now existed for 10. years, Spain in the mean time advancing her posts into our country and meditating, as it is believed  to take new posts. You will be pleased to remain at Madrid till further orders, whatever be the prospect of issue to your negociations. If it be unfavorable you will allege as the cause of your stay that you expect ulterior instructions. I have the honour to be with much respect Gentlemen, your mo ob & mo hum servant

Th: Jefferson

